Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on July 18, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-25 are currently pending and have been examined.  Claims 1-2, 4-5, 8-11, 13-14, 16-17, and 19-23 have been amended.  
The previous rejection of claims 1-25 under 35 USC 112(b) has been withdrawn.
The previous rejection of claims 1-12 under 35 USC 101 has been withdrawn.  
Examiner’s Note:  The Examiner notes that the claims do not contain the proper claim status identifiers. See MPEP 714 for reference. In the instant application, amended claims only contain the claim status identifier of “Amended.”  Per MPEP 714, claims 1-2, 4-5, 8-11, 13-14, 16-17, and 19-23 should contain the claim status identifier of “Currently Amended” or “Presently Amended.” 


Information Disclosure Statement
The information disclosure statement filed May 31, 2022, has been considered by the Examiner.


Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
Applicants’ remarks regarding the Interview Summary dated June 16, 2022, are noted.
The previous rejection of claims 1-25 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments and arguments.  The Examiner notes that, regarding the rejection of claims 6 and 18, the font used is now clear and it is clear that the word is Iframe, i.e. iFrame.  
The Examiner notes Applicants’ arguments at page 8 of Applicants’ Reply regarding the rejection of claims 1-12 under 35 USC 101 and respectfully notes that Applicants have misconstrued the rejection.  In the Office Action dated April 22, 2022, at paragraph 4, the Examiner explicitly stated “claims 1-25 do not recite any of the judicial exceptions enumerated in the MPEP and thus are patent eligible under 35 USC 101.”  Instead, the rejection of claims 1-12 under 35 USC 101 was made because the claims recited software per se.  At paragraph 16 of the Office Action, the Examiner stated “Claim 1 recites an external platform and an embeddable application.  An application is generally considered to be software.  A platform is generally considered to be hardware, software, or a combination of hardware and software.  Thus, under the broadest reasonable interpretation, the external platform may be software per se and thus claim 1 is directed to non-statutory subject matter.”  The Examiner notes that the previous rejection of claims 1-12 under 35 USC 101 has been withdrawn in view of Applicants’ amendments filed July 18, 2022.  
Applicants’ arguments regarding the rejection of claims 1-25 under 35 USC 102(a)(1) have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-25:  Claim 13 recites “the method comprising; configuring an embeddable application to enable an external device to render multi-media content with point-of-sale transaction functionality.”  It is unclear what method steps are intended to be encompassed by the term “configuring.”  Are these computer programming steps?  For purposes of examination, the Examiner is broadly interpreting “configuring” as “providing”.  
Claims 14-25 inherit the deficiencies of claim 13.
Claims 16-21:  Claim 16 recites “The method of claim 13, further comprising coupling a server to the external device via a network.”  It is unclear what method steps are intended to be encompassed by the term “coupling.”  Are these computer programming or network configuration steps?  For purposes of examination, the Examiner is broadly interpreting “coupling” as “providing”.  
Claims 17-21 inherit the deficiencies of claim 16.
Claims 17-18:  Claim 17 recites “The method of claim 16, further comprising configuring a reference to resolve to the server.”  It is unclear what method steps are intended to be encompassed by the term “configuring.”  Are these computer programming steps?  For purposes of examination, the Examiner is broadly interpreting “configuring” as “providing”.  
Claim 18 inherits the deficiencies of claim 17.
Claims 19-21:  Claim 19 recites “The method of claim 16, further comprising coupling a database to the embeddable application.”  It is unclear what method steps are intended to be encompassed by the term “coupling.”  Are these computer programming or network configuration steps?  For purposes of examination, the Examiner is broadly interpreting “coupling” as “providing”.  
Claims 20-21 both inherit the deficiencies of claim 19 and are rejected for similar reasons.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0209708 A1 to Ramer et al. (hereinafter “Ramer”), in view of US 2014/0130103 A1 to Singh (hereinafter “Singh”).
Claims 1 and 13:  Ramer discloses a system for targeting advertising content to users on mobile devices.  (See Ramer, at least Abstract).  Ramer further discloses:
an external device (See Ramer, at least para. [0110], mobile communication facility); and 
an embeddable application configured to enable the external device to render multi-media content…, the embeddable application comprising a graphical user interface, wherein the multi-media content is rendered within the graphical user interface on the external device…(See Ramer, at least para. [1449], mobile communications facility may have resident applications including local applications, client applications, embedded applications, applets, etc.; such client applications may include thin clients; FIG. 49 and associated text; para. [0240], produce a graphical user interface on the mobile communication facility; para. [1590], mobile subscriber may receive sponsored content and may make a transaction for purchasing that sponsored content; para. [1045], sponsored content may be embedded in gaming content (i.e., multi-media content); para. [1057], sponsored content may be targeted based on demographic; for example, advertisements for young girls may be clothing, advertisements for seniors may be health products or travel, etc.)
Ramer does not expressly disclose that the embeddable application has point-of-sale functionality,…wherein product(s) or service(s) associated with or featured in the multi-media content are purchased without redirection using the graphical user interface in which the multi-media content is rendered, and wherein the product(s) or service(s) associated with or featured in the multi-media content are capable of being purchased at the same time the multi-media content is rendered.
However, Singh discloses methods “to present video and purchasing function content embedded in the video in a single user interface.  The user interface may be configured to allow the user watching the video to take an action with respect to the video content, which may include items for purchase, and to allow the user to both watch the video content, and select the item for purchase in one transaction step.”  (See Singh, at least Abstract).  Singh further discloses that the “media player can be embedded/implemented on an email, web site, web browser, mobile browser, web app, mobile app.”  (See Singh, at least para. [0012]).   Singh further discloses that the embeddable application has point-of-sale functionality,…wherein product(s) or service(s) associated with or featured in the multi-media content are purchased without redirection using the graphical user interface in which the multi-media content is rendered, and wherein the product(s) or service(s) associated with or featured in the multi-media content are capable of being purchased at the same time the multi-media content is rendered (See Singh, at least para. [0102], as the video is being played a user may select to purchase all or part of the objects in the video; the user may “mouse over” the video to select an object in the video; para. [0103], user selects a car in the video; para. [0104], user drags the object from the video and places it into a “purchase bin” being displayed in the same window as the video; the purchase bin may then be used to complete the purchase transaction at any time including during the video being played).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the advertising system and method of Ramer the ability that the embeddable application has point-of-sale functionality,…wherein product(s) or service(s) associated with or featured in the multi-media content are purchased without redirection using the graphical user interface in which the multi-media content is rendered, and wherein the product(s) or service(s) associated with or featured in the multi-media content are capable of being purchased at the same time the multi-media content is rendered as disclosed by Singh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to allow the user to respond to call-to-action opportunities without waiting “until media playback is over.”  (See Singh, at least para. [0005]).
Claim 13 is rejected for similar reasons.
Claims 2 and 14:  The combination of Ramer and Singh discloses all the limitations of claims 1 and 13 discussed above.
Ramer further discloses wherein the external device is a computing device (See Ramer, at least para. [0113], mobile communication facility may be wireless device such as mobile phone, cell phone, Blackberry, PDA, laptop computer).
Claim 14 is rejected for similar reasons.
Claims 3 and 15:  The combination of Ramer and Singh discloses all the limitations of claims 2 and 14 discussed above.
Ramer further discloses wherein the computing device is selected from a group consisting of a desktop computer, a laptop computer, a tablet, a smartphones, smartTV, a wearable device, or device enabled clothing (See Ramer, at least para. [0113], mobile communication facility may be any wireless device such as mobile phone, cell phone, Blackberry, PDA, GPS phone, laptop computer; para. [0118], mobile communication facility may be a smartphone).
Claim 15 is rejected for similar reasons.
Claims 4 and 16:  The combination of Ramer and Singh discloses all the limitations of claims 1 and 13 discussed above.
Ramer further discloses a server, wherein the server is coupled to the external device via a network, and wherein the embeddable application resides on the server (See Ramer, at least para. [1449], mobile communications facility may have resident applications including local applications, client applications, embedded applications, applets, etc.; such client applications may include thin clients; para. [1590], mobile subscriber may receive sponsored content; para. [1663], advertising spots are managed in a central Advertising Spot System; for each advertising spot, a configuration is stored on the server; para. [0110], mobile communications facility communicates with data sources over a network).
Claim 16 is rejected for similar reasons.
Claims 5 and 17:  The combination of Ramer and Singh discloses all the limitations of claims 4 and 16 discussed above.
Ramer further discloses wherein the external device comprises an application, the application comprising a reference to the server (See Ramer, at least para. [0110], mobile communication facility is part of wireless search platform that includes a plurality of computer applications, devices, components, facilities, and systems, as well as a plurality of data facilities including various data sources; para. [1449], mobile communications facility may have resident applications including local applications, client applications, embedded applications, applets, etc.; such client applications may include thin clients, i.e., thin clients are in contact with remote servers for software applications), and wherein the reference is configured to resolve to the server when the user interacts with the application on the external device causing the server to invoke the embeddable application to deliver the multi-media content to the external device (See Ramer, at least para. [1663], advertising spots are managed in a central Advertising Spot System; for each advertising spot, a configuration is stored on the server; advertising platform is involved via a server-to-server protocol so that advertisement spots are pasted in the code to render browse pages displaying an advertisement; para. [1045], sponsored content may be embedded in gaming content (i.e., multi-media content)).
Claim 17 is rejected for similar reasons.  
Claims 6 and 18:  The combination of Ramer and Singh discloses all the limitations of claims 5 and 17 discussed above.
Ramer further discloses wherein the reference is selected from a group consisting of Iframe or script (See Ramer, at least para. [1449], mobile communications facility may have resident applications including local applications, client applications, embedded applications, applets, etc.; para. [1275], monetization platform may receive/respond to ad calls from html, JavaScript, LFrame, AJAX, flash, etc.). 
Claim 18 is rejected for similar reasons.
Claims 7 and 19:  The combination of Ramer and Singh discloses all the limitations of claims 4 and 16 discussed above.
Ramer further discloses wherein the server further comprises a database coupled to the embeddable application, and wherein the database is configured to store transactional data related to a purchase request received by the embeddable application (See Ramer, at least [1968], wireless operator and/or third party service provider may collect and analyze behavioral data relating to a mobile communication facility and its user, and store the data within a user profile; para. [1970], user profile may contain information related to user purchase history; para. [1869], user profile may be stored in a mobile subscriber characteristics database). 
Claim 19 is rejected for similar reasons.
Claims 8 and 20:  The combination of Ramer and Singh discloses all the limitations of claims 7 and 19 discussed above.
Ramer further discloses wherein the server further comprises a payment processing service coupled to the embeddable application, and wherein the payment processing service is configured to validate the purchase request (See Ramer, at least para. [0415], sponsored link may include various e-commerce features such as single-click purchasing; para. [1992],  user profile data from multiple sources may be validated as correctly relating to a single, unique user based at least in part on the use of a matchkey, device hardware identifiers (e.g., a hardware ID of a mobile communication facility), unique phone number, geographic location, customer identifier, device characteristic, transaction data, credit card number; matchkey comprises verification of data provided by a consumer such as name, address, phone number, credit card number to be matched with a set of data available in a database; consumer enters data that system matches with data available in a database, such as data derived from a prior interaction with the customer).
Claim 20 is rejected for similar reasons.
Claims 9 and 21:  The combination of Ramer and Singh discloses all the limitations of claims 4 and 16 discussed above.
Ramer further discloses wherein the server further comprises an asset storage coupled to the embeddable application, and wherein the asset storage is configured to store at least one asset selected from a group consisting of the graphical user interface, images of the product(s) for use by the embeddable application, software associated with the embeddable application, or the multi-media content (See Ramer, at least para. [0144], cache facility is a local storage facility that provides storage and maintenance of information retrieved from the network, i.e., the server, such as mobile content; cached information is updated from time to time; when the mobile communication facility is not connected to a network, local search facility presents results from the local storage facility to the user; when the mobile communication facility is on-line again, the query can be provided to the network resources;  provides content to the user).
Claim 21 is rejected for similar reasons.
Claims 10 and 22:  The combination of Ramer and Singh discloses all the limitations of claims 1 and 13 discussed above.
Ramer further discloses wherein the embeddable application is configured to cause the multi-media content to be loaded into a viewing area of the graphical user interface (See Ramer, at least FIG. 49 and associated text; para. [0240], produce a graphical user interface on the mobile communication facility; para. [1682], in-game banner advertisement).
Claim 22 is rejected for similar reasons.
Claims 11 and 23:  The combination of Ramer and Singh discloses all the limitations of claims 1 and 13 discussed above.
Ramer further discloses wherein the graphical user interface further comprises at least one feature selected from a group consisting of live chat, purchasing the product(s) or the service(s) associated with or featured in the multi-media content, shopping cart, share content, like content, navigation tools, content owner avatar, multi-media content information, or information about the products and/or the services featured in the multi-media content (See Ramer, at least FIG. 49 and associated text; para. [0240], produce a graphical user interface on the mobile communication facility; para. [1682], in-game banner advertisement).
Claim 23 is rejected for similar reasons.
Claim 12:  The combination of Ramer and Singh discloses all the limitations of claim 1 discussed above.
Ramer further discloses wherein the multi-media content is live or pre-recorded (See Ramer, at least para. [1972], user location may be used by a third party to create an augmented reality that replaces existing advertising at a given location; augmented reality may replace the existing advertising with advertising targeted at a particular user or user profile; user attends live sporting event and also watches sporting event on a mobile communication facility; existing advertising may appear on a playing field, during a commercial break, on a player uniform, and the like; third party can replace existing advertising with advertising targeting a user based on a user profile; advertising behind home plate shown during every at-bat in a baseball game, advertising along the boards at a hockey game, advertising painted on a pitch at a soccer game, and the like may be replaced when a sporting event is reproduced on a mobile communication facility; para. [0229], network content includes video, movie, other content). 
Claim 24:  The combination of Ramer and Singh discloses all the limitations of claim 13 discussed above.
Ramer further discloses wherein the multi-media content is live (See Ramer, at least para. [1972], user location may be used by a third party to create an augmented reality that replaces existing advertising at a given location; augmented reality may replace the existing advertising with advertising targeted at a particular user or user profile; user attends live sporting event and also watches sporting event on a mobile communication facility; existing advertising may appear on a playing field, during a commercial break, on a player uniform, and the like; third party can replace existing advertising with advertising targeting a user based on a user profile; advertising behind home plate shown during every at-bat in a baseball game, advertising along the boards at a hockey game, advertising painted on a pitch at a soccer game, and the like may be replaced when a sporting event is reproduced on a mobile communication facility).
Claim 25:  The combination of Ramer and Singh discloses all the limitations of claim 13 discussed above.
Ramer further discloses wherein the multi-media content is pre-recorded (See Ramer, at least para. [0229], network content includes video, movie, other content).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

The article entitled “Introducing Ever—The New Way to Discover & Purchase Everything Inside Videos,” Business Wire [New York], March 16, 2016, is directed to a multi-platform service that makes everything inside videos discoverable and purchasable.  

US 2016/0027067 A1 to Zindler et al.  is directed to a system and method for integrating product placement and on-line shopping into a digital video so that a viewer can purchase a product directly within the digital video and can check out either during or after the video. 

US 2008/0253739 A1 to Livesey is directed to a method of providing additional information to a viewer of a moving image file including providing tags within the moving image indicating the existence of additional product information and allowing a user to purchase a product within the moving image.

US 2005/0022226 A1 to Ackley et al. is directed to a system and method for purchasing products featured in a video through use of a video playback device.

US 8,121,902 B1 to Desjardins et al. is directed to allowing customers to annotate items on webpages with additional information or hyperlinks to merchant pages allowing purchase of the items.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625